                                        Case 2:18-cv-01914-RFB-GWF Document 10 Filed 10/31/18 Page 1 of 3




                                  1 Jonathan W. Fountain
                                    Nevada Bar No. 10351
                                  2 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Pkwy., Suite 1000
                                  3 Las Vegas, NV 89169
                                    Tel. (702) 257-1483
                                  4 E-mail: jwf@h2law.com

                                  5 Attorneys for Defendants
                                    Male Performance Medical Partnership, LLC
                                  6 Medical Partnership, LLC, Leonard Messina, and
                                    Las Vegas Male Performance Clinic
                                  7
                                                             UNITED STATES DISTRICT COURT
                                  8                                 DISTRICT OF NEVADA

                                  9   TISSUE REGENERATION                                 Case No. 2:18-cv-01914-RFB-GWF
                                      TECHNOLOGIES, LLC and GENERAL
                                 10   PATENT, LLC,                                      STIPULATION AND ORDER FOR
HOWARD & HOWARD ATTORNEYS PLLC




                                                                                       EXTENSION OF TIME TO ANSWER
                                 11                 Plaintiffs,                        OR OTHERWISE RESPOND TO THE
                                                                                               COMPLAINT
                                 12   v.
                                                                                                    (First Request)
                                 13   MALE PERFORMANCE MEDICAL
                                      PARTNERSHIP, LLC; MEDICAL
                                 14   PARTNERSHIP, LLC; R. BAXTER
                                      TEEGARDEN; LEONARD MESSINA;
                                 15   RICHARD NEISWONGER a/k/a/ RICK
                                      CHARLES; LAS VEGAS MALE
                                 16   PERFORMANCE CLINIC; and PEAK
                                      HEALTH GROUP LV, LLC,
                                 17
                                                    Defendants.
                                 18

                                 19         Pursuant to Federal Rule of Civil Procedure 6(b)(1) and District of Nevada Local Rule IA

                                 20 6-1, Plaintiffs TISSUE REGENERATION TECHNOLOGIES, LLC AND GENERAL PATENT,

                                 21 LLC, on the one hand, and Defendants MALE PERFORMANCE MEDICAL PARTNERSHIP,

                                 22 LLC, MEDICAL PARTNERSHIP, LLC, LEONARD MESSINA, and LAS VEGAS MALE

                                 23 PERFORMANCE CLINIC (hereinafter the “Messina Defendants”), on the other hand, hereby

                                 24 agree and stipulate for an extension of time for the Messina Defendants to file and serve their

                                 25 answer or other response to the Complaint from November 5, 2018 up to and including, December

                                 26 3, 2018.

                                 27         This is the Messina Defendants’ first request for an extension of time to answer or

                                 28 otherwise respond to the Complaint. Good cause for the extension exists because the undersigned

                                                                                   1
                                        Case 2:18-cv-01914-RFB-GWF Document 10 Filed 10/31/18 Page 2 of 3




                                  1 counsel for the Messina Defendants requires additional time to investigate the complex set of facts

                                  2 alleged in Plaintiffs’ Complaint, which alleges causes of action for patent infringement, and to

                                  3 see whether the parties will be able to resolve their dispute through a negotiated settlement.

                                  4          The Messina Defendants were served on October 14, 2018. Their respective answers or

                                  5 other responses to the Complaint are presently due on November 5, 2018. Accordingly, the

                                  6 Messina Defendants request a 28-day extension of time to answer or otherwise respond.

                                  7          IT IS SO AGREED AND STIPULATED:

                                  8   WEIDE & MILLER, LTD.                          HOWARD & HOWARD ATTORNEYS PLLC
                                  9
                                      By: /s/ F. Christopher Austin                 By: /s/ Jonathan W. Fountain
                                 10   F. Christopher Austin, Esq.                   Jonathan W. Fountain, Esq.
HOWARD & HOWARD ATTORNEYS PLLC




                                      Nevada Bar No. 6559                           Nevada Bar No. 10351
                                 11   10655 Park Run Drive, Suite 100               3800 Howard Hughes Pkwy., Suite 1000
                                      Las Vegas, NV 89144                           Las Vegas, NV 89169
                                 12   (702) 382-4804                                (702) 257-1483
                                 13   E-mail: caustin@weidemiller.com               E-mail: jwf@h2law.com

                                 14   Attorneys for Plaintiffs                      Attorneys for Defendants
                                      Tissue Regeneration Technologies, LLC,        Male Performance Medical Partnership, LLC
                                 15   and General Patent, LLC                       Medical Partnership, LLC,
                                                                                    Leonard Messina, and
                                 16                                                 Las Vegas Male Performance Clinic
                                 17

                                 18
                                                                                   IT IS SO ORDERED:
                                 19

                                 20
                                                                                   ____________________________________
                                 21                                                UNITED STATES MAGISTRATE JUDGE
                                 22                                                         11-1-2018
                                                                                   DATED: ____________________________
                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                      2
